United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-38
Issued: June 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2011 appellant filed a timely appeal from a September 20, 2011 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
ratable hearing loss entitling him to a schedule award.
FACTUAL HISTORY
On October 13, 2010 appellant, then a 70-year-old retired crane operator, filed an
occupational disease claim (Form CA-2) alleging that he developed hearing loss as a result of
1

5 U.S.C. § 8101 et seq.

employment-related noise exposure from cranes and loud noises. Appellant first became aware
of his condition on January 1, 1990 and of its relationship to his employment on
September 1, 2010. He stated that he delayed in filing because he was not aware that he could
file an OWCP claim. The employing establishment noted that appellant had retired in
May 1993.
Appellant provided dates of his employment history and reported that he was a federally
employed crane operator from 1966 to 1993 for the employing establishment. From 2000 to
2007 he worked in non-Federal employment as a crane operator for Schnitzer Steel Industries.2
Appellant submitted a history of audiograms from his non-Federal employment dated
February 19, 2001 to October 13, 2010.
In an October 15, 2010 medical report, Dr. Gerald G. Randolph, a Board-certified
otolaryngologist, reported that appellant developed hearing loss over the last 10 years and
experienced tinnitus in his left ear for the last 15 years. An October 13, 2010 audiogram
revealed the following decibel (dBA) losses at 500, 1,000, 2,000 and 3,000 hertz (Hz): 25, 25,
35 and 55 for the right ear and 20, 20, 45 and 80 for the left ear. Dr. Randolph noted that
appellant’s audiograms revealed bilateral sensorineural hearing loss with speech reception
thresholds of 30 decibels in both ears. Discrimination scores were measured at 88 percent in
both ears. He further stated that appellant’s hearing loss was a result of a combination of past
noise exposure and the aging process. Using the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment,3 (A.M.A., Guides),
Dr. Randolph stated that appellant had a ratable hearing loss of 15 percent in the right ear, 24.375
percent in the left ear and a binaural hearing loss ratable at 16.56 percent with no additional
rating for tinnitus.4
By letter dated December 29, 2010, OWCP requested the Department of the Navy
provide a copy of all medical examinations pertaining to appellant’s hearing or ear problems,
including any preemployment examinations and all audiograms. By letter dated December 29,
2010, it requested additional factual evidence from appellant.
By letter dated January 10, 2011, appellant reported that he underwent yearly hearing
tests while employed at the employing establishment. He stated that his immediate supervisor at
the employing establishment had knowledge of his employment-related hearing loss and notified
him that he had a baseline shift in hearing and should undergo further testing.

2

On June 6, 2007 the Department of Labor & Industries awarded appellant 17.25 percent binaural hearing loss in
the amount of $13,129.05 for hearing loss sustained in his non-Federal employment with Schnitzer Steel Industries.
The Board notes that OWCP does not apportion hearing loss claims.
3

A.M.A., Guides (6th ed. 2009).

4

Dr. Randolph noted that appellant left his federal employment at Puget Sound Naval Shipyard in 1993 and that
review of appellant’s employing establishment industrial audiograms would allow him to make a determination
regarding how much hearing loss he had at or near the time he left that employment.

2

Appellant submitted a June 9, 2006 medical report from Dr. Richard W. Seaman, a
Board-certified otolaryngologist, who reported that appellant began to experience hearing loss
and tinnitus in 1990 when he was working at the employing establishment. Dr. Seaman reported
that appellant’s October 2005 audiogram revealed bilateral high-frequency hearing loss and left
ear tinnitus which he opined was directly related to industrial noise exposure.
On March 31, 2011 OWCP requested Dr. Randolph provide clarification on his report
and provided him with a series of questions. A statement of accepted facts was submitted
providing details regarding appellant’s employment history. OWCP noted that appellant’s
federal employment spanned from 1966 to 1993 where he worked as a crane operator for the
employing establishment. From 2000 to 2007, appellant was employed by Schnitzer Steel
Industries in non-Federal employment.
In an April 15, 2011 otologic report, Dr. Randolph reviewed the statement of accepted
facts and reported that the employing establishment did not supply him with the necessary
industrial audiograms to determine the degree of hearing loss appellant may have had at or near
the time he left his federal employment in 1993. He noted that appellant’s bilateral sensorineural
hearing loss was due to a combination of noise exposure and the aging process. Dr. Randolph
stated that appellant’s hearing loss would probably not have been as severe when he left his
federal employment in 1993 and opined that appellant’s noise exposure at Schnitzer Steel
Industries likely aggravated the hearing loss he already had at the time he left his federal
employment.
By decision dated April 26, 2011, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss.
On May 5, 2011 appellant filed a claim for compensation (Form CA-7) for a schedule
award.
A history of audiograms was submitted dated June 8, 1976 to June 30, 1992. Appellant’s
June 30, 1992 audiogram revealed the following dBA losses at 500, 1,000, 2,000 and 3,000 Hz:
15, 15, 10 and 35 for the right ear and 15, 15, 15 and 55 for the left ear.
By letter dated June 21, 2011, OWCP requested Dr. Randolph review appellant’s past
industrial audiograms and complete its questionnaire.
In a June 24, 2011 otologic report, Dr. Randolph reviewed appellant’s past audiograms
and stated that the earliest audiogram of June 8, 1976 revealed evidence of high tone
sensorineural hearing loss in the left ear ratable at zero percent and that hearing was relatively
normal in the right ear. He also reviewed appellant’s June 30, 1992 audiogram, the last
audiogram taken prior to appellant’s departure from his federal employment in 1993.
Dr. Randolph noted that the audiogram showed bilateral high-frequency sensorineural hearing
loss compatible with hearing loss due to noise exposure. In accordance with the sixth edition of
the A.M.A., Guides, appellant would have had a ratable hearing loss of zero percent in both ears
based on the June 30, 1992 audiogram. Dr. Randolph noted that appellant would have been a
candidate for hearing aid evaluation at that time. He further stated that from appellant’s June 30,
1992 audiogram to his most recent audiogram performed on October 13, 2010, appellant’s

3

hearing had degenerated significantly resulting in a ratable hearing loss of 15 percent in the right
ear and 24.375 percent in the left ear with binaural hearing loss ratable at 16.56 percent.
Dr. Randolph noted that appellant’s workplace exposure was of sufficient intensity and duration
to have caused or aggravated his hearing loss. He concluded that the increase in appellant’s
hearing loss since his last industrial audiogram of June 30, 1992 would not have been due to his
federal employment industrial noise exposure and that his hearing loss was likely aggravated
from his non-Federal employment.
On September 1, 2011 OWCP referred the case file to an OWCP medical adviser to
determine the extent of appellant’s permanent partial impairment and date of maximum medical
improvement.
On September 7, 2011 an OWCP medical adviser reviewed appellant’s case file and
diagnosed work-related binaural sensorineural hearing loss. He noted that the closest audiogram
to appellant’s last known federal workplace noise exposure was his October 13, 2010 audiogram.
Using the October 13, 2010 audiogram, the medical adviser calculated 24.38 percent monaural
hearing impairment on the left, 15 percent monaural hearing impairment on the right and 16.6
percent total binaural hearing loss based upon the sixth edition of the A.M.A., Guides.5 He
recommended hearing aids and noted the maximum date of medical improvement as
October 13, 2010.
By decision dated September 20, 2011, OWCP denied appellant’s schedule award claim
finding that his hearing loss was not severe enough to be considered ratable. It noted that
according to Dr. Randolph’s June 24, 2011 report, appellant had a ratable hearing loss of zero
percent in both ears based upon the June 30, 1992 audiogram and that his current hearing loss
was aggravated by his non-Federal employment.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
(6th ed. 2009), has been adopted by OWCP for evaluating schedule losses and the Board has
concurred in such adoption.7
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
5

A.M.A., Guides 250.

6

5 U.S.C. §§ 8101-8193.

7

See R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

4

losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.8 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption
of this standard for evaluating hearing loss.9
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish his or her claim, OWCP also has a
responsibility in the development of the evidence.10
ANALYSIS
The Board finds that this case is not in posture for decision. OWCP accepted appellant’s
claim for bilateral sensorineural hearing loss. The issue is whether appellant sustained a ratable
hearing loss from his federal employment entitling him to a schedule award.
OWCP sent Dr. Randolph appellant’s industrial audiograms dated June 8, 1976 to
June 30, 1992 prior to his retirement from federal employment in 1993. From 2000 to 2007,
appellant worked as a crane operator for Schnitzer Steel Industries in a non-Federal employment.
In his June 24, 2011 report, Dr. Randolph used appellant’s June 30, 1992 audiogram to
determine that appellant developed bilateral high frequency sensorineural hearing loss due to
noise exposure prior to his departure from federal employment in 1993. According to the
A.M.A., Guides, appellant would have had a ratable hearing loss of zero percent in both ears
based on the June 30, 1992 audiogram. Dr. Randolph noted that appellant’s most recent
audiogram of October 13, 2010 showed that his hearing had degenerated significantly resulting
in a ratable hearing loss of 15 percent in the right ear and 24.375 percent in the left ear with
binaural hearing loss ratable at 16.56 percent. Dr. Randolph concluded that the increase in
appellant’s hearing loss since his last industrial audiogram of June 30, 1992 would not have been
due to his federal employment noise exposure and was likely aggravated from his non-Federal
employment.
OWCP properly referred the medical evidence to an OWCP medical adviser for a rating
of permanent impairment in accordance with the A.M.A., Guides.11 In a September 7, 2011
report, the medical adviser used appellant’s October 13, 2010 audiogram to determine that
appellant sustained 16.6 percent binaural hearing loss, noting that it was the closest audiogram to

8

See supra note 4.

9

See E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).
10

See Claudia A. Dixon, 47 ECAB 168 (1995).

11

See Hildred I. Lloyd, 42 ECAB 944 (1991).

5

appellant’s last known federal workplace noise exposure.12 He recommended hearing aids and
noted the maximum date of medical improvement as October 13, 2010. The medical adviser did
not address or calculate appellant’s hearing impairment based on the June 30, 1992 audiogram.
In its September 20, 2011 decision, OWCP denied appellant’s schedule award claim
finding that his hearing loss was not severe enough to be considered ratable. It relied on
Dr. Randolph’s June 24, 2011 report which found that appellant had a ratable hearing loss of
zero percent in both ears at the time of the June 30, 1992 audiogram and that his current hearing
loss was aggravated by his non-Federal employment after he left the employing establishment.
In its schedule award decision, OWCP did not address the medical adviser’s findings.
OWCP’s procedure manual provides that the claims examiner should review the medical
adviser’s findings and, “if he or she believes that the impairment has not been correctly described
or that the percentage is not reasonable, a new or supplemental evaluation should be obtained.
The claims examiner should not attempt to assign a different percentage of impairment without
In this instance, OWCP relied exclusively on
benefit of further medical advice.”13
Dr. Randolph’s June 24, 2011 report which based his impairment rating on the June 30, 1992
audiogram to determine that appellant’s hearing loss was not severe enough to be considered
ratable, noting that appellant retired from his federal employment in 1993. OWCP’s medical
adviser’s report, however, provided an impairment rating of 16.6 percent binaural hearing loss.
While the medical adviser’s impairment rating was based on the October 13, 2010 audiogram,
the Board has long recognized that a claimant may be entitled to an award for an increased
hearing loss, even after exposure to employment hazardous noise has ceased, if causal
relationship is supported by the medical evidence of record.14 Thus, OWCP failed to follow its
procedures to further develop the medical evidence.
Once OWCP undertakes development of the record it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.15 Given the
deficiency in the medical adviser’s report, OWCP should not have denied appellant’s claim
regarding whether he sustained a ratable impairment of hearing loss for a schedule award.
Accordingly, the Board will remand the case to OWCP for further appropriate medical
development.

12

Supra note 4.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6.d(2) (January 2010).
14

The Board held in Adelbert E. Buzzell, 34 ECAB 96 (1982) that it is not a per se rule that noise-induced hearing
loss does not progress following cessation of occupational noise exposure, but indicated that such a conclusion must
be based on a well-rationalized medical opinion. See H.H., Docket No. 11-938 (issued December 23, 2011)
(concurring opinion of Michael E. Groom, Alternate Member); Louis E. Brown, Docket No. 96-600 (issued
June 9, 1998).
15

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard (Lionel F. Richard), 53 ECAB 430 (2002);
Dorothy L. Sidwell, 36 ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

6

On remand, OWCP should ask the medical adviser to clarify his opinion on whether
appellant sustained a ratable hearing loss causally related to his federal employment.16 If so, the
medical adviser should determine the appropriate audiogram to use in calculating appellant’s
employment-related hearing loss and provide medical rationale supporting the selection of that
audiogram. He should also determine whether appellant had any ratable hearing loss causally
related to factors of his federal employment and whether any progression of hearing loss since
his last occupational noise exposure could be attributed to his federal employment.17 If the
medical adviser is unable or unwilling to provide such clarification, then OWCP should refer
appellant to another specialist for an opinion on the relevant issue. Following this and any other
further development deemed necessary, OWCP shall issue an appropriate merit decision on
appellant’s schedule award claim.18
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant
sustained a ratable hearing loss entitling him to a schedule award.

16

When a medical evaluation is made at its request, OWCP has the responsibility of obtaining a proper
evaluation. Leonard Gray, 25 ECAB 147, 151 (1974).
17

Paul R. Reedy, 45 ECAB 488 (1994).

18

See P.K., Docket No. 08-2551 (issued June 2, 2009); see also Horace Langhorne, 29 ECAB 820 (1978).

7

ORDER
IT IS HEREBY ORDERED THAT the September 20, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: June 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

